DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, and in view of Applicant’s amendments and remarks P 6-7 filed 9/29/2021, the prior art of record which does not fairly teach nor render obvious the limitations “a conductive via constructed through the third and fourth insulating layers, and electrically connected with the conductive pattern; wherein one or other or both of the first conductive plate and the second conductive plate are connected to the ground plate by way of respective conductive connection members; wherein the at least one of the first conductive plate and the second conductive plate are configured to operate as a PIFA (planar inverted F antenna) structure” all in the arrangement as recited by the claim. Claims 2-8 directly or indirectly depend from claim 1.
Regarding Claim 9, and in view of Applicant’s amendments and remarks P 6-7 filed 9/29/2021, the prior art of record which does not fairly teach nor render obvious the limitations “wherein one or other or both of the first conductive plate and the second conductive plate are connected to a ground plate by way of respective conductive connection members; wherein the at least one of the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845   

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845